Mr. Presiding Justice Boggs delivered the opinion of the Court. Appellant operated a coal mine; appellee was in his employ, and while engaged in repairing a signal wire in the shaft of the mine, was struck and injured by an ascending cage. He obtained judgment against appellant in the sum of $300, upon the ground the cage was put in motion through the personal negligence of the appellant. The only alleged error pointed out and discussed in the brief for the appellant is, the verdict of the jury was against the evidence. Other errors were formally assigned, but are deemed abandoned by reason of the failure to rely upon them in the brief. We have carefully read and considered the testimony and the argument of counsel thereon. There seems no substantial ground for the contention that appellee was not in the line of his duty at the time, or that he failed to exercise ordinary care for his own safety. The jury, in answer to a special interrogatory, found the injury was the result of the personal negligence of appellant. This was the frictional point of fact. The evidence was conflicting. After mature consideration we are of opinion we would not Be authorized in saying the verdict and judgment is manifestly wrong. There appears no reason we should extend the opinion by entering upon a discussion of the testimony. The judgment is affirmed.